Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/29/2022, with respect to the rejections of claims 1-4, 6-8, 10 and 12-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for a device for a vehicle, wherein the device comprises a key chip with tamper-proof firmware, the method comprising:
obtaining information relating to the release of a key signal or of an immobilizer signal from a central computer via a wireless mobile communication system, wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle, and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer; providing a control signal to the key chip based on the information relating to the release of the key signal or of the immobilizer signal, wherein the control signal is designed to allow the key chip to generate the key signal or the immobilizer signal; and providing the key signal and/or the immobilizer signal, by the key chip, via a wireless communication link to a central locking system and/or an immobilizer system of the vehicle after the control signal is obtained.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 8, the prior art fails to disclose or fairly suggest a method for a central computer, the method comprising: providing information relating to the release of a key signal or of an immobilizer signal by a key chip with tamper-proof firmware to a device of a vehicle via a wireless mobile communication system, wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle, and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer, wherein the release relates to a key signal or an immobilizer signal that is provided to an immobilizer circuit or central locking system of the vehicle via a wireless communication link inside the vehicle if the key signal or immobilizer signal is released by the central computer.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 10, the prior art fails to disclose or fairly suggest a method for a mobile device, the method comprising: providing identity information of a user of a vehicle from the mobile device of the user to a device of the vehicle via a wireless communication link, wherein the identity information is provided to the device of the vehicle in order to be compared with information relating to a user for whom a key signal or an immobilizer signal is to be released, such that the key signal or the immobilizer signal is provided by a key chip with a tamper-proof firmware to an immobilizer circuit or central locking system of the vehicle via a wireless communication link inside the vehicle if the information relating to the user matches the identity information.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 12, the prior art fails to disclose or fairly suggest a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to perform the method of claim 1.
Regarding claim 13, the prior art fails to disclose or fairly suggest a device for a vehicle, the device comprising: a key chip with a tamper-proof firmware; at least one interface that is configured to communicate via a wireless mobile communication system; and a control circuit that is configured to: obtain information relating to the release of a key signal or of an immobilizer signal from a central computer via the wireless mobile communication system, wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle, and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer, and to provide a control signal to the key chip based on the information relating to the release of the key signal or of the immobilizer signal, wherein the control signal is configured to allow the key chip to generate the key signal or the immobilizer signal, wherein key chip is configured to provide the key signal and/or the immobilizer signal to a central locking system and/or an immobilizer system of the vehicle via a wireless communication link after obtaining the control signal.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 14, the prior art fails to disclose or fairly suggest a device for a central computer, the device comprising: at least one interface that is configured to communicate via a wireless mobile communication system; and a control circuit that is configured to: provide information to a device of a vehicle via the wireless mobile communication system, the information relating to a release of a key signal or of an immobilizer signal by a key chip with tamper-proof firmware; wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle; and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer, wherein the release relates to a key signal or to an immobilizer signal that is provided to an immobilizer circuit or central locking system of the vehicle via a wireless communication link inside the vehicle if the key signal or immobilizer signal is released by the central computer.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 15, the prior art fails to disclose or fairly suggest a device for a mobile device, the device comprising: at least one interface that is configured to communicate via a wireless communication link; and a control circuit that is configured to: provide identity information of a user of a vehicle from the mobile device of the user to a device of the vehicle via the wireless communication link, wherein the identity information is provided to the device of the vehicle in order to be compared with information relating to a user for whom a key signal or an immobilizer signal is to be released by a key chip with tamper-proof firmware, such that the key signal or immobilizer signal is provided to an immobilizer circuit or central locking system of the vehicle by the key chip via a wireless communication link inside the vehicle if the information relating to the user matches the identity information.  Specifically, the prior art fails to disclose providing a key signal or immobilizer signal from a key chip including tamper-proof firmware designed to only provide the corresponding key signals or immobilizer signals if release was previously granted for the corresponding signals by means of a central computer.
Regarding claim 19, the prior art fails to disclose or fairly suggest a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to perform the method of claim 8.
Regarding claim 20, the prior art fails to disclose or fairly suggest a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to perform the method of claim 10.
Dependent claims 2-7, 9, 11, 16-17 and 21 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687